DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veldman et al. (U.S. Pub. No. 2008/0125777 A1, hereinafter “Veldman”). 
Veldman discloses, regarding claim 1, a system (50, see Figs. 1-2), comprising: a pedicle screw (54) comprising: a pedicle screw head (see annotated Fig. 1 below); a pedicle screw shaft (see annotated Fig. 1 below) for implanting the pedicle screw in vertebra of a mammalian body (see Fig. 1); and a pedicle screw aperture (see annotated Fig. 1 below), the pedicle screw aperture being configured to receive and retain a spinal rod (52) member relative to the pedicle screw (see Figs. 1-2); a coupling element (51) attachable to the pedicle screw head (see Figs. 1-2, see para. [0024]), the coupling element being configured to secure the spinal rod member within the pedicle 

    PNG
    media_image1.png
    394
    623
    media_image1.png
    Greyscale

Regarding claim 4, wherein a cross-section of the elongated tubular membrane is substantially similar to a cross-section of the screw head pedicle screw aperture that receives and retains the spinal rod member (see Figs. 1-2).

Veldman discloses, regarding claim 6, a method (see Fig. 1), comprising: providing a pedicle screw (54, see Fig. 1), wherein the pedicle screw comprises: a pedicle screw head (see annotated Fig. 1 above); a pedicle screw shaft (see annotated Fig. 1 above) for implanting the pedicle screw in vertebra of a mammalian body (see Fig. 1); and a pedicle screw aperture (see annotated Fig. 1 above), the pedicle screw aperture being configured to receive and retain a spinal rod member (52) relative to the pedicle screw (see annotated Fig. 1 above); and a coupling element (59) attachable to the pedicle screw head (see Figs. 1-2, see para. [0024]), the coupling element being configured to secure the spinal rod member within the pedicle screw aperture (see Fig. 1); providing the spinal rod member (see Fig. 1), wherein the spinal rod member comprises: an elongated tubular membrane (62) having a flexible body (see para. [0028] “more flexible”), the elongated tubular being removable from the spinal rod member (see para. [0029] “removed”); and a spinal rod body (70) detachable from the elongated tubular membrane (see para. [0029] “removed”) and formed inside the flexible body by a hardening of a compound, wherein the spinal rod body is formed by an insertion of a liquid, semi-solid, or flexible compound into the flexible body and converted into a solid (see para. [0035] “liquefied stiffening material may be deposited within the shell, allowed to cure or otherwise harden”); and removing the elongated tubular membrane (see para. [0029] “connector can be surgically accessed, the existing stiffing rod removed”). 
Regarding claim 8, wherein a cross-section of the elongated tubular membrane is substantially similar to a cross-section of the screw head aperture that receives and retains the spinal rod member (see Figs. 1-2).
Regarding claim 9, wherein the spinal rod member has a substantially straight shape (see Fig. 1, note that the spinal rod member is substantially straight) or a curvilinear shape.
Regarding claim 10, further comprising: attaching the pedicle screw to a first vertebrae of a spine (14, see Fig. 1), the pedicle screw being a first pedicle screw (54); attaching a second pedicle screw (56) to a second vertebrae of the spine (16, see Fig. 1), the first pedicle screw and the second pedicle screw each comprising a second pedicle screw head (see annotated Fig. 1 above) and a second pedicle screw shaft (see annotated Fig. 1 above), the second pedicle screw comprising a second aperture (see annotated Fig. 1 above) configured to retain a spinal rod member relative to the first pedicle screw and the second pedicle screw (see Fig. 1, see para. [0024]); and forming the spinal rod member by: positioning a flexible and elongated tubular membrane (62) into the pedicle screw head of the first pedicle screw and the second pedicle screw (see Fig. 1); attaching the coupling element to the pedicle screw head (see Fig. 1, see para. [0024]); inserting a liquid compound into the elongated tubular membrane (see para. [0035]); and performing the hardening of the liquid compound to form a hardened spinal rod member body (see para. [0035] “liquefied stiffening material may be deposited within the shell, allowed to cure or otherwise harden”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veldman, as applied to claims 1 and 6 above, and in view of Trieu (U.S. Pub. No. 2007/0270953 A1, hereinafter “Trieu”). 
Veldman discloses all of the features of the claimed invention, as previously set forth above, except regarding claims 2 and 11, wherein the hardening of the compound is performed by applying at least one of: a change in temperature of the compound, an application of light to the compound, an application of electricity to the compound, and an application of a hardening agent to the compound; and regarding claims 3 and 7, wherein the compound comprises polymethylmethacrylate (PMMA).
Trieu discloses a transformable spinal rod (see Figs. 24A-24B) that transforms from a malleable implant to a rigid implant via hardening (see ABSTRACT) and wherein the compound is polymethylmethacrylate (see para. [0052] “PMMA bone cement”) and wherein the hardening is performed by applying electricity or application of light or a change in temperature (see paras. [0041] and [0055]) in order to activate the material to start the transformation of the compound to a hardened state (see para. [0041] and [0055]) and provide a suitable biocompatible material that can be transformed in situ and retain the desired position and shape and to assume a load-bearing capacity (see para. [0050]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the compound in Veldman to be polymethylmethacrylate  and the hardening in Veldman to be performed by applying electricity or application of light or a change in temperature in view of Trieu in order to activate the material to start the transformation of the compound to a hardened state and provide a suitable biocompatible material that can be transformed in situ and retain the desired position and shape and to assume a load-bearing capacity.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veldman et al. (U.S. Pub. No. 2008/0125777 A1, hereinafter “Veldman”) and in view of Trieu (U.S. Pub. No. 2007/0270953 A1, hereinafter “Trieu”).
Veldman discloses, regarding claim 12, a method (see Fig. 1), comprising: attaching a first pedicle screw (54) to a first vertebrae of a spine (14, see Fig. 1); attaching a second pedicle screw (56) to a second vertebrae of the spine (16, see Fig. 1), the first pedicle screw and the second pedicle screw each comprising a pedicle screw head (see annotated Fig. 1 above), a coupling element (52) attachable to the pedicle screw head (see Fig. 1), and a pedicle screw shaft (see annotated Fig. 1 above), the pedicle screw head being configured to retain a spinal rod member relative to the first pedicle screw and the second pedicle screw (via 59 and 61, see para. [0024]), the coupling element being configured to secure the spinal rod member to the pedicle screw head (see Fig. 1, see para. [0024]); forming the spinal rod member by: positioning a flexible and elongated tubular membrane (62, see para. [0028]) into the pedicle screw head of the first pedicle screw and the second pedicle screw and attaching the coupling element to the pedicle screw head (see Fig. 1); inserting a liquid compound into the elongated tubular membrane (see para. [0035]); and hardening the liquid compound to form a hardened spinal rod member body (70, see para. [0035]). 
Regarding claim 14, wherein the cross-section of the elongated tubular membrane is substantially similar to a cross-section of a channel of the pedicle screw head of the first pedicle screw and the second pedicle screw configured to receive and retain the spinal rod member (see Figs. 1-2).
Veldman fails to disclose, regarding claim 12, wherein the hardening of the liquid compound is performed by applying at least one of: a change in temperature of the compound, an application of light to the compound, an application of electricity to the compound, and an application of a hardening agent to the compound; and regarding claim 13, wherein the liquid compound comprises Polymethylmethacrylate (PMMA).
Trieu discloses a transformable spinal rod (see Figs. 24A-24B) that transforms from a malleable implant to a rigid implant via hardening (see ABSTRACT) and wherein the compound is polymethylmethacrylate (see para. [0052] “PMMA bone cement”) and wherein the hardening is performed by applying electricity or application of light or a change in temperature (see paras. [0041] and [0055]) in order to activate the material to start the transformation of the compound to a hardened state (see para. [0041] and [0055]) and provide a suitable biocompatible material that can be transformed in situ and retain the desired position and shape and to assume a load-bearing capacity (see para. [0050]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the compound in Veldman to be polymethylmethacrylate  and the hardening in Veldman to be performed by applying electricity or application of light or a change in temperature in view of Trieu in order to activate the material to start the transformation of the compound to a hardened state and provide a suitable biocompatible material that can be transformed in situ and retain the desired position and shape and to assume a load-bearing capacity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Vardiman (U.S. Pub. No. 2005/0277934 A1) discloses a flexible rod that includes inserts and stiffener that is hardened when exposed to electricity. 
Sava (U.S. Patent 5,658,286) discloses a tubing with a quick-setting fluid molding material. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773